                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY
                            CAMDEN VICINAGE


ALAN EUGENE ADDISION,               Civil Action No. 19-14111(RMB)

             Petitioner

     v.                                        OPINION

WARDEN ORTIZ,

             Respondent



BUMB, United States District Judge

     This matter comes before the Court upon Petitioner’s Petition

for a Writ of Habeas Corpus under 28 U.S.C. § 2241. Pursuant to

Rule 4 of the Rules Governing Section 2254 Cases in the United

States District Courts, applicable here under Rule 1, scope of the

rules,

             the clerk must promptly forward the petition
             to a judge … and the judge must promptly
             examine it. It if plainly appears from the
             petition and any attached exhibits that the
             petitioner is not entitled to relief in the
             district court, the judge must dismiss the
             petition and direct the clerk to notify the
             petitioner.

     For the reasons discussed below, Petitioner is not entitled

to relief on his petition, and it will be dismissed without

prejudice.
I.   THE PETITION

     Petitioner, presently confined in the Federal Correctional

Institution in Fort Dix, New Jersey, is challenging his conviction

and sentence, including his career offender status. (Pet., ECF No.

1.) On July 7, 2015, Petitioner pled guilty to one count of

conspiracy   to   possess   with   intent   to    distribute   cocaine,   in

violation of 21 U.S.C. § 846, in the United States District Court,

Southern District of Georgia. U.S. v. Addison, 2:15cr00008-LGW-

BWC, (S.D. Ga.) (Plea Agreement, ECF No. 465).1 On February 19,

2016, the sentencing court entered judgment and Petitioner was

sentenced to a 110-month term of imprisonment. (Id., Judgment, ECF

No. 698).

     On October 2016, Petitioner filed a motion to vacate, set

aside or correct sentence in his sentencing court. (Id., Mot. to

Vacate, ECF No. 799.) In that motion, Petitioner alleged the court

erred in failing to grant him a minor role reduction; defense

counsel was ineffective for failing to explain the benefits and

detriments of filing a direct appeal; and defense counsel was

ineffective during plea bargaining. (Id.) On February 21, 2018,

United States Magistrate Judge R. Stan Baker issued a Report and

Recommendation,     recommending    that    the    District    Court   deny




1  The Court takes judicial notice of Petitioner’s Criminal Action
No. 15cr0008 in the Southern District of Georgia, available at
www.pacer.gov.
                                     2
Petitioner’s motion to vacate, set aside or correct sentence under

§ 2255. U.S. v. Addison, 2:15cr00008-LGW-BWC, (S.D. Ga.) (Report

and Recommendation, ECF No. 856.)

     Prior   to   Petitioner’s    sentencing,      the   Probation   Office

completed a Presentence Investigation Report and determined that

Petitioner was a career offender under U.S.S.G. § 4B1.1 because he

had at least two prior convictions for either a crime of violence

or   a   controlled    substance        offense.     (Id.,    Report    and

Recommendation, ECF No. 856 at 9.) Petitioner’s total offense level

was 29 and his criminal history category was VI, making his

sentencing   guidelines   range    151     to   188-months.    (Id.)    The

sentencing court imposed a sentence of 110-months. (Id. at 12.) On

April 3, 2018, United States District Judge Lisa Godbey Wood

adopted the Report and Recommendation and denied Petitioner’s

motion to vacate, set aside or enhance sentence under § 2255. (Id.,

Order, ECF No. 857.)

     Petitioner filed the present petition for writ of habeas

corpus under 28 U.S.C. § 2241 in the United States District Court,

District of Minnesota on May 16, 2019. (Pet., ECF No. 1.) The

petition was transferred to this Court on June 21, 2019. (Transfer

Order, ECF No. 3.) Petitioner alleges the following grounds for

relief in his petition: 1) “ineffective counsel[,] my lawyer only

came to me when the prosecutor told him to. It was never about me

or what I wanted him to tell them. He was supposed to do what I

                                    3
wanted him to do, as his client. If I asked him to file a motion,

he would say he has to ask the prosecutor if he can do it”; 2)

petitioner seeks resentencing for a minor role in the conspiracy;

(3) Petitioner seeks a two point reduction but states that he may

already have been granted this at sentencing; 4) Petitioner seeks

to be resentenced without the career offender designation.

II.   DISCUSSION

      Understanding the interplay between § 2241 and § 2255 begins

with the enactment of § 2255 in 1948. Congress enacted 28 U.S.C.

§ 2255 to replace traditional habeas corpus under § 2241 for

federal prisoners, for the purpose of allowing prisoners to file

motions   seeking   collateral   review   of   their    sentences    in    the

sentencing court rather than in the district of confinement. Bruce

v. Warden Lewisburg, 868 F.3d 170, 178 (3d Cir. 2017). A federal

prisoner must seek collateral review of his conviction or sentence

under § 2255, unless the prisoner can establish that the saving

clause of § 2255(e) is applicable. Id. The saving clause applies

when the remedy by motion under § 2255 is inadequate or ineffective

to test the legality of a prisoner’s sentence. Id. (citing §

2255(e)).

      In 1996, Congress added significant gatekeeping provisions to

2255, restricting second or successive § 2255 motions solely to

instances   of   “newly   discovered   evidence”   or    “a   new   rule    of

constitutional law made retroactive to cases on collateral review

                                   4
by the Supreme Court, that was previously unavailable.” Id. at 179

(quoting § 2255(h)). Congress did not address how a prisoner could

raise on collateral review a claim that the federal criminal

statute under which he was convicted has since been interpreted

more narrowly. Bruce, 868 F.3d at 179. Thus, the Third Circuit

determined that “in the unusual situation where an intervening

change in statutory interpretation runs the risk that an individual

was convicted of conduct that is not a crime, and that change in

the law applies retroactively in cases on collateral review, he

may seek another round of post-conviction review under § 2241.”

Bruce, 868 F.3d at 179 (quoting In re Dorsainvil, 119 F.3d at 251.)

     To proceed under 2241, two conditions must be met:      (1) a

prisoner must assert a claim of actual innocence because he is

detained for conduct subsequently rendered non-criminal by an

intervening Supreme Court precedent that, as found by the Third

Circuit, applies retroactively in cases on collateral review; and

(2) the prisoner must be barred from challenging the legality of

his conviction under § 2255; in other words, the prisoner “‘had no

earlier opportunity to challenge his conviction for a crime that

an intervening change in substantive law may negate.’” Cordaro v.

United States, --- F.3d---, 2019 WL 3542904, at *5 (3d Cir. Aug.

5, 2019) (quoting In re Dorsainvil, 119 F.3d at 252.) The Third

Circuit Court of Appeals has not yet decided that it is appropriate

to bring a claim under § 2241 that one is “innocent” of career

                                 5
offender status. United States v. Rutherford, 757 F. App'x 83, 85

(3d Cir. 2018) (per curiam).

     Petitioner’s first three grounds for relief are claims he

raised or were available to him in his first § 2255 motion. A

petitioner may not resort to bringing a petition for writ of habeas

corpus under 28 U.S.C. § 2241 to avoid the gatekeeping requirements

of § 2255. In Petitioner’s fourth claim for relief, he seeks

resentencing without the career offender status. The Third Circuit

has not yet permitted a petitioner to proceed under § 2241 under

the theory that § 2255 is an inadequate or ineffective remedy to

challenge   imposition      of   career    offender     status   based   on   an

intervening statutory interpretation by the Supreme Court, found

by the Third Circuit to be retroactive on collateral review.

However,    because   the    Third   Circuit      has   not   foreclosed      the

possibility of permitting such in the future, the Court will

dismiss the petition without prejudice.

     If     Petitioner      relies    on     an     intervening     statutory

interpretation by the Supreme Court, found to be retroactive on

collateral review by the Third Circuit, which rendered him no

longer a career offender, he may submit an amended § 2241 petition

which identifies the Supreme Court case upon which he relies in no

longer qualifying as a career offender. Petitioner may not assert

in an amended petition any claims he raised in his § 2255 motion

or claims that he could have raised at that time.

                                      6
III. CONCLUSION

     For the reasons discussed above, the Court dismisses the

petition for lack of jurisdiction. Dismissal is without prejudice

to bringing an amended petition within thirty days.



                              s/Renée Marie Bumb
                              RENÉE MARIE BUMB
                              United States District Judge
Date: September 4, 2019




                                7
